Case: 21-1371     Document: 51    Page: 1   Filed: 02/25/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                WESTERN PLASTICS, INC.,
                  Plaintiff-Cross-Appellant

                             v.

                DUBOSE STRAPPING, INC.,
                   Defendant-Appellant
                  ______________________

                    2021-1371, 2021-1372
                   ______________________

    Appeals from the United States District Court for the
 Eastern District of North Carolina in No. 5:15-cv-00294-D,
 Chief Judge James C. Dever, III.
                  ______________________

                 Decided: February 25, 2022
                  ______________________

     GLENN E. FORBIS, Harness, Dickey & Pierce, P.L.C.,
 Troy, MI, argued for plaintiff-cross-appellant. Also repre-
 sented by JAMES BRADLEY LUCHSINGER.

     GEORGE THOMAS WILLIAMS, III, McGarry Bair PC,
 Grand Rapids, MI, argued for defendant-appellant. Also
 represented by ANTHONY J. BILLER, Envisage Law, Ra-
 leigh, NC.
                ______________________
Case: 21-1371     Document: 51      Page: 2     Filed: 02/25/2022




 2           WESTERN PLASTICS, INC.   v. DUBOSE STRAPPING, INC.



     Before MOORE, CHEN, and HUGHES, Circuit Judges. *

 PER CURIAM.



     *    Circuit Judge Newman and Circuit Judge Stoll are
 recused, taking no position in this decision. Chief Judge
 Moore and Circuit Judge Chen replaced Circuit Judge
 Newman and Circuit Judge Stoll on the panel following the
 court’s initial December 17, 2021 judgment. DuBose raised
 a potential conflict of interest in its petition for rehear-
 ing. That potential conflict was identified to the court more
 than a month after argument and, in fact, after a judgment
 was entered against DuBose. Counsel had all of the neces-
 sary facts at the time of argument and should have brought
 the potential conflict to the court’s attention at that
 time. Delays under these circumstances are the “most
 egregious.” Pendergraft v. Network of Neighbors, Inc., 745
 F. App’x 517, 520 (5th Cir. 2018). As other circuit courts
 have described, a litigant “should not be permitted to sand-
 bag” the court while “hoping for a satisfactory resolution,
 but retaining a ground of attack on the judge’s ruling.”
 El Fenix de Puerto Rico v. The M/Y Johanny, 36 F.3d 136,
 141 n.6 (1st Cir. 1994) (quoting James W. Moore &
 Jo D. Lucas, Moore’s Federal Practice ¶ 63.07 (2d ed.
 1993)); see also, e.g., Burke v. Regalado, 935 F.3d 960, 1053
 (10th Cir. 2019) (“Most circuits require that [a motion for
 recusal] be brought ‘at the earliest moment after
 knowledge of the facts demonstrating the basis for such
 disqualification.’ . . . This requirement guards against a
 party’s withholding ‘a recusal application as a fall-back po-
 sition in the event of adverse rulings on pending matters.’”)
 (first quoting Travelers Ins. Co. v. Liljeberg Enters., Inc., 38
 F.3d 1404, 1410 (5th Cir. 1994); and then In re IBM Corp.,
 45 F.3d 641, 643 (2d Cir. 1995)). We expect parties and
 counsel who appear before this court to have the utmost
 candor including in issues of potential conflict.
Case: 21-1371     Document: 51      Page: 3    Filed: 02/25/2022




 WESTERN PLASTICS, INC.   v. DUBOSE STRAPPING, INC.          3



      DuBose Strapping, Inc. (DuBose) appeals the district
 court’s denial of its motions for summary judgment and
 judgment as a matter of law that U.S. Patent No. 8,080,304
 (’304 patent) is invalid as obvious under 35 U.S.C. § 103.
 Appellant’s Br. 2, 26. DuBose also appeals the jury’s award
 of lost profits and finding of willful infringement. Id. at 2–
 3, 43, 46. And, DuBose appeals the district court’s grant of
 Western Plastics, Inc.’s (Western Plastics) motions for
 summary judgment regarding inequitable conduct, written
 description, and indefiniteness. Id. at 52, 62. Western
 Plastics cross-appeals the district court’s denial of attor-
 neys’ fees. Appellee’s Br. 68. For the following reasons, we
 affirm each of the district court’s decisions and the jury’s
 verdict.
     DuBose’s arguments regarding invalidity, lost profits,
 and willful infringement amount to asking this court to re-
 weigh the evidence as to these fact-bound matters, but
 DuBose has not demonstrated that the jury’s verdict is un-
 supported by substantial evidence. Based on our review of
 the record, in reaching its obviousness conclusion, a rea-
 sonable jury could have relied on the relative absence of
 evidence showing that a skilled artisan would have had a
 sufficient reason or motivation to combine the prior art ref-
 erences. DuBose similarly argues the merits of inequitable
 conduct, written description, and indefiniteness without
 identifying a genuine issue of material fact warranting jury
 consideration. For example, we agree with the district
 court that DuBose did not set forth evidence to meet the
 high standard of establishing that the patent applicant in-
 tended to deceive the Patent Office, as required to sustain
 an inequitable conduct defense. Finally, Western Plastics
 has not demonstrated that the district court abused its dis-
 cretion in declining to award fees since a finding of willful-
 ness does not alone compel such a result, and the district
 court properly analyzed the relevant factors.
     We also deny Western Plastics’s request for sanctions.
Case: 21-1371    Document: 51     Page: 4      Filed: 02/25/2022




 4          WESTERN PLASTICS, INC.   v. DUBOSE STRAPPING, INC.



    We have considered the parties’ remaining arguments
 and find them unpersuasive.
     The parties shall bear their own costs.
                        AFFIRMED